Citation Nr: 1206690	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for Bell's palsy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

Most recently, in August 2010, the Board remanded the issue on appeal. In November 2011, the Appeals Management Center in Washington, DC granted service connection for migraine headaches, as a separate manifestation of the Veteran's service-connected Bell's palsy, with a 50 percent rating, the maximum schedular evaluation.  The Veteran did not appeal the assigned rating or the effective date of the award. 

Pursuant to the August 2010 Remand, the RO was instructed to obtain outstanding VA treatment records and provide the Veteran with a VA examination to fully assess all residuals of his service-connected Bell's palsy.  The Board finds that the requested development has been completed.  

In March 1999, the Veteran filed a claim for increase.  A September 1999 rating decision increased his rating to 30 percent, effective December 10, 1998.  Although VA records, dated within 1 year of the rating decision, have been subsequently associated with the claims file, the Board finds they are not new and material to his claim for an increased rating filed in March 1999.  While the treatment records address his service-connected Bell's palsy, evidence did not suggest that his service-connected disability warranted an extraschedular rating at that time.  As the Veteran did not appeal the September 1999 rating decision, it became final.

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Based on the analysis above, the Board finds that the September 2005 rating decision, listed on the title page of this decision, is the rating decision on appeal. 

The issue of service connection for hearing loss, secondary to service-connected Bell's palsy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's Bell's palsy disability has been rated at the maximum schedular rating available, throughout the period on appeal; a referral for an extraschedular evaluation is not warranted.

2.  The Veteran's right eye ptosis, a direct manifestation of his service-connected Bell's palsy, results in the functional equivalent of 5/200 vision in the right eye. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8207 (2011).

2.  The criteria for a separate 30 percent rating for right eye ptosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.84a, DC 6074 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2005, prior to the RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, in June 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the June 2009 notice, the matter was readjudicated in a June 2009 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

Next, the Veteran was afforded VA examinations in August 2005, June 2009, October 2010 and March 2011.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.  

The Board notes that the Veteran's most recent examination is now almost a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's Bell's palsy since the March 2011 VA examination.  The Veteran does not contend otherwise.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 30 percent disability rating for his service-connected Bell's palsy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8207. The 30 percent disability rating, which is warranted for complete paralysis of the seventh (facial) cranial nerve, is the maximum schedular rating available under this code.  Accordingly, a schedular disability rating higher than 30 percent for right-sided Bell's palsy is not available under DC 8207.

Nevertheless, the Board has considered whether the Veteran may be entitled to a higher disability rating under any other applicable diagnostic codes.  The US Court of Appeals for Veterans Claims (the Court) has held that separate ratings may be for assignment where a veteran has separate and distinct manifestations attributable to the same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In this regard, the Board notes that an August 2005 VA examination indicated that the Veteran had ptosis severe enough to cause him to be essentially monocular.  A December 2005 VA treatment record additionally referenced right-side Bell's palsy with marked ptosis.  A November 2006 VA treatment record diagnosed right ptosis secondary to Bell's palsy.  The Schedule for Rating Disabilities provides for a rating for ptosis separate from Bell's palsy under 38 C.F.R. § 4.79, DC 6019.


The Board observes that the schedular criteria for rating eye disabilities were amended during the pendency of the appeal.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (February 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008. As the Veteran filed his claim for increase in May 2005, the Board will consider the "old" regulations in evaluating his right eye disability.

The pre-December 2008 DC 6019 provides that unilateral or bilateral ptosis with the pupil wholly obscured should be rated equivalent to 5/200.  Unilateral or bilateral ptosis with the pupil one-half or more obscured should be rated equivalent to 20/100.  Unilateral or bilateral ptosis with less interference with vision should be rated as disfigurement. 

The Board finds that the Veteran's right eye ptosis is manifested by the functional equivalent of whole pupil obscurement.  An August 2005 VA examination noted that the Veteran had ptosis severe enough to cause him to be essentially monocular.  A September 2005 letter from the Veteran's VA treating physician noted that the Veteran found it increasingly difficult to keep his eye open and also to close it completely.  A September 2006 VA treatment record noted marked ptosis in the right eye.  A November 2007 VA treatment record noted that the Veteran had right brow ptosis that impaired his vision.  It was indicated that the Veteran was able to open his eye by lifting his brown forcefully. 

A June 2009 VA examiner reflected that the Veteran's ptosis wholly obscured the pupil and the vision in the right eye.  She noted that the Veteran is able to see if the eye is open; however, the eye is completely closed because of the ptosis.  The VA examiner noted that it is likely that this ptosis was the result of aberrant regeneration of the 7th nerve, which is related to the Veteran's Bell's palsy which he developed while in service.  An October 2010 VA examiner once again considered the Veteran's eye.  The VA examiner indicated that the Veteran could not use the right eye to see at all in a meaningful way.  A March 2011 Addendum examination reflected similar findings. 

As the Veteran is not service-connected for a left eye disability, the Board has applied the ratings as relevant to unilateral vision defects.  The Board notes that where service connection is in effect for only one eye, the visual acuity in the nonservice-connected eye is considered to be normal (20/40 or better) unless there is blindness in that eye.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  This interpretation of the Rating Schedule applicable to unilateral impairment of visual acuity corresponds to the interpretation of the Rating Schedule for unilateral hearing loss.  See 38 C.F.R. § 4.85(f); Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

The Board concludes that the Veteran's right eye ptosis warrants a rating based on a wholly obscured pupil.  As noted above, DC 6019 provides that unilateral or bilateral ptosis with the pupil wholly obscured should be rated equivalent to 5/200.  Since vision in his left eye will be considered better than 20/40, DC 6074 applies and a 30 percent rating is assigned.  A higher rating is not warranted because his left eye vision is not poorer than 20/40.

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 30 percent for Bell's palsy is not warranted.  However, a separate 30 percent rating based on right eye ptosis is warranted throughout the entire period on appeal.  

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms related to his Bell's palsy because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's Bell's palsy -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Indeed, as discussed, the Veteran is receiving the maximum schedular ratings permissible for his Bell's palsy and right eye ptosis.  There are simply no evidentiary findings that could support a higher schedular rating.  

Based on the evidence, although the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected Bell's palsy, a separate 30 percent rating for his right eye ptosis is appropriate. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Although the Veteran is rated at the highest schedular rating, the Board finds that his symptomatology is adequately contemplated by the rating criteria.  Moreover, the Veteran has been separately awarded ratings for his related migraine headaches and ptosis, found to be separate and distinct manifestations of his service-connected Bell's palsy. 

In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his Bell's palsy, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, as noted above, the record reflects that the Veteran is currently working.  See October 2010 VA examination.  The claims file does not reflect any changes in this status. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  




ORDER

A rating in excess of 30 percent for Bell's palsy is denied.

A separate 30 percent rating for right eye ptosis, is granted subject to governing criteria applicable to the payment of monetary benefits.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


